


110 HR 5915 IH: SAFE Truckers Act of 2008
U.S. House of Representatives
2008-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5915
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2008
			Mr. Daniel E. Lungren of
			 California introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend the Homeland Security Act of 2002 to require
		  motor vehicle operators transporting security sensitive material in commerce to
		  obtain a transportation security card from the Secretary of Homeland Security,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Screening Applied Fairly and Equitably
			 to Truckers Act of 2008 or the SAFE Truckers Act of 2008.
		ISurface
			 transportation security
			101.Surface
			 transportation security
				(a)In
			 generalThe Homeland Security
			 Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at the end the
			 following:
					
						XXISurface
				transportation security
							2101.Designation of
				security sensitive material
								(a)DesignationThe
				Secretary shall designate a material, or a group or class of material, in a
				particular amount and form as security sensitive when the Secretary determines
				that transporting the material by motor vehicle in commerce poses a significant
				risk to national security due to the potential use of the material in an act of
				terrorism.
								(b)ConsultationIn
				carrying out subsection (a), the Secretary shall consult with—
									(1)the Secretary of
				Health and Human Services on the inclusion of chemical or biological materials
				or agents; and
									(2)the Secretary of
				Transportation, as appropriate.
									(c)Notice and
				commentThe Secretary shall make the designations under
				subsection (a) by regulation after providing notice and an opportunity for
				public comment.
								2102.Transportation
				of security sensitive materials
								(a)Motor vehicle
				operatorsThe Secretary shall
				prohibit an individual from operating a motor vehicle in commerce while
				transporting a security sensitive material unless the individual holds a
				transportation security card issued by the Secretary under section 70105 of
				title 46, United States Code.
								(b)ShippersThe Secretary shall prohibit a person
				from—
									(1)offering a
				security sensitive material for transportation by motor vehicle in commerce;
				or
									(2)causing a security sensitive material to be
				transported by motor vehicle in commerce,
									unless
				the motor vehicle operator transporting the security sensitive material holds a
				valid transportation security card.2103.Enrollment
				locationsThe Secretary
				shall—
								(1)work with appropriate entities to ensure
				that fingerprinting locations for individuals applying for a transportation
				security card under section 70105 of title 46, United States Code, have
				flexible operating hours; and
								(2)permit an
				individual applying for a transportation security card to utilize a
				fingerprinting location outside of the individual’s State of residence to the
				greatest extent practicable.
								2104.Authority to
				ensure compliance
								(a)In
				generalThe Secretary is
				authorized to ensure compliance with this title.
								(b)Memorandum of
				understandingThe Secretary may enter into a memorandum of
				understanding with the Secretary of Transportation to ensure compliance with
				sections 2102 and 2107(b).
								2105.Civil
				penalties
								(a)Penalty
									(1)In
				generalA person that violates this title or a regulation or
				order issued under this title is liable to the United States Government for a
				civil penalty of at least $250 but not more than $75,000 for each
				violation.
									(2)Increased
				penaltiesIf the Secretary finds that a violation under paragraph
				(1) results in a transportation security incident, the Secretary may increase
				the amount of the civil penalty for such violation to not more than
				$100,000.
									(3)Separate
				violationsA separate violation occurs for each day the violation
				continues.
									(b)Hearing
				RequirementThe Secretary may find that a person has violated
				this title or a regulation or order issued under this title only after notice
				and an opportunity for a hearing. The Secretary shall impose a penalty under
				this section by giving the person written notice of the amount of the
				penalty.
								(c)Penalty
				ConsiderationsIn determining the amount of a civil penalty under
				this section, the Secretary shall consider—
									(1)the nature,
				circumstances, extent, and gravity of the violation;
									(2)with respect to
				the violator, the degree of culpability, any history of prior violations, the
				ability to pay, and any effect on the ability to continue to do business;
				and
									(3)other matters that
				justice requires.
									(d)Civil Actions To
				CollectThe Attorney General may bring a civil action in an
				appropriate district court of the United States to collect a civil penalty
				under this section and any accrued interest on the civil penalty as calculated
				in accordance with section 1005 of the Oil Pollution Act of 1990 (33 U.S.C.
				2705). In the civil action, the amount and appropriateness of the civil penalty
				shall not be subject to review.
								(e)CompromiseThe Secretary may compromise the amount of
				a civil penalty imposed under this section before referral to the Attorney
				General.
								(f)SetoffThe
				Government may deduct the amount of a civil penalty imposed or compromised
				under this section from amounts it owes the person liable for the
				penalty.
								(g)Depositing
				Amounts CollectedAmounts collected under this section shall be
				deposited in the Treasury as miscellaneous receipts.
								2106.Criminal
				penaltiesA person that
				willfully violates this title or a regulation or order issued under this title
				shall be fined under title 18, United States Code, imprisoned for not more than
				5 years, or both; except that the maximum amount of imprisonment shall be 10
				years in any case in which the violation results in a transportation security
				incident.
							2107.Enforcement
								(a)In
				generalAt the request of the Secretary, the Attorney General may
				bring a civil action in an appropriate district court of the United States to
				enforce this title or a regulation or order issued under this title. The court
				may award appropriate relief, including a temporary or permanent injunction,
				punitive damages, and assessment of civil penalties considering the same
				penalty amounts and factors as prescribed for the Secretary in an
				administrative case under section 2105.
								(b)Imminent
				security hazards
									(1)In
				generalIf the Secretary has reason to believe that an imminent
				security hazard exists, the Secretary may bring a civil action in an
				appropriate district court of the United States—
										(A)to suspend or
				restrict the transportation of the security sensitive material responsible for
				the hazard; or
										(B)to eliminate or
				mitigate the hazard.
										(2)Actions by the
				Attorney GeneralOn request of the Secretary, the Attorney
				General shall bring an action under paragraph (1).
									2108.Commercial
				motor vehicle operators registered to operate in Mexico or CanadaA commercial motor vehicle operator
				registered to operate in Mexico or Canada shall not operate a commercial motor
				vehicle transporting a security sensitive material in commerce in the United
				States until the operator has undergone a background records check similar to
				the background records check required for commercial motor vehicle operators
				licensed in the United States to transport security sensitive materials in
				commerce.
							2109.Transition
								(a)Treatment of
				individuals receiving prior hazardous materials endorsementsAn
				individual who has obtained a hazardous materials endorsement in accordance
				with section 1572 of title 49, Code of Federal Regulations, before the date of
				enactment of this title, shall be treated as having met the background check
				requirements of the transportation security card under section 70105 of title
				46, United States Code, subject to reissuance or expiration dates as determined
				by the Secretary.
								(b)Reduction in
				feesThe Secretary shall reduce, to the great extent practicable,
				any fees associated with obtaining a transportation security card under section
				70105 of title 46, United Sates Code, for any individual referred to in
				subsection (a).
								2110.Savings
				clauseNothing in the title
				shall be construed as affecting the authority of the Secretary of
				Transportation to regulate hazardous materials under chapter 51 of title 49,
				United States Code.
							2111.DefinitionsIn this title, the following definitions
				apply:
								(1)CommerceThe
				term commerce means trade or transportation in the jurisdiction
				of the United States—
									(A)between a place in
				a State and a place outside of the State; or
									(B)that affects trade
				or transportation between a place in a State and a place outside of the
				State.
									(2)Hazardous
				materialThe term
				hazardous material means a substance or material the Secretary
				of Transportation designates under section 5103(a) of title 49, United States
				Code.
								(3)Imminent
				security hazardThe term imminent security hazard
				means the existence of a condition relating to security sensitive materials
				that—
									(A)presents a
				substantial likelihood of a transportation security incident; and
									(B)may occur before
				the reasonably foreseeable completion date of a formal proceeding begun to
				lessen the risk of that incident.
									(4)PersonThe
				term person, in addition to its meaning under section 1 of title
				1, United States Code—
									(A)includes a
				government, Indian tribe, or authority of a government or tribe offering
				security sensitive material for transportation in commerce or transporting
				security sensitive material to further a commercial enterprise; but
									(B)does not
				include—
										(i)the
				United States Postal Service; and
										(ii)in sections 2105
				and 2106, a department, agency, or instrumentality of the Government.
										(5)Security
				sensitive materialThe term security sensitive
				material means a substance or material in quantity and form the
				Secretary designates under section 2101.
								(6)Transports;
				transportationThe term transports or
				transportation means the movement of property and loading,
				unloading, or storage incidental to the movement.
								(7)Transportation
				security incidentThe term transportation security
				incident has the meaning given that term by section 70101 of title 46,
				United States
				Code.
								.
				102.Conforming
			 amendmentThe table of
			 contents contained in section 1(b) of the Homeland Security Act of 2002 (116
			 Stat. 2135) is amended by adding at the end the following:
				
					
						Title XXI—Surface transportation security
						Sec. 2101. Designation of security sensitive
				material.
						Sec. 2102. Transportation of security sensitive
				materials.
						Sec. 2103. Enrollment locations.
						Sec. 2104. Authority to ensure compliance.
						Sec. 2105. Civil penalties.
						Sec. 2106. Criminal penalties.
						Sec. 2107. Enforcement.
						Sec. 2108. Commercial motor vehicle operators registered to
				operate in Mexico or Canada.
						Sec. 2109. Transition.
						Sec. 2110. Savings clause.
						Sec. 2111. Definitions.
					
					.
			103.Limitation on
			 issuance of hazmat licensesSection 5103a of title 49, United States
			 Code, is amended—
				(1)by striking
			 subsection (a) and inserting the following:
					
						(a)LimitationThe Secretary of Homeland Security shall
				periodically conduct a name-based background check of all individuals who
				possess a license to operate a motor vehicle transporting in commerce a
				hazardous material for which the Secretary of Transportation requires
				placarding. Such a name-based check shall be conducted against the integrated
				and consolidated terrorism watch list maintained by the Federal Government and
				relevant
				databases.
						;
				(2)by striking
			 subsections (b) and (d) and redesignating subsections (c), (e), (f), (g), and
			 (h) as subsections (b), (c), (d), (e), and (f), respectively;
				(3)in subsection (e)
			 (as redesignated by paragraph (3) of this section)—
					(A)by striking
			 paragraph (1) and redesignating paragraphs (2) through (5) as paragraphs (1)
			 through (4), respectively;
					(B)in paragraph (2)
			 (as redesignated by subparagraph (A) of this paragraph) by striking
			 Director and inserting Assistant Secretary of Homeland
			 Security (Transportation Security Administration);
					(C)in paragraph (3)
			 (as redesignated by subparagraph (A) of this paragraph) by striking
			 Director and inserting Assistant Secretary;
			 and
					(D)in paragraph (4)
			 (as redesignated by subparagraph (A) of this paragraph)—
						(i)in
			 subparagraph (A) —
							(I)by
			 striking Director and inserting Assistant
			 Secretary;
							(II)by striking
			 paragraph (4) and inserting paragraph (3);
			 and
							(III)by striking Director’s and
			 inserting Assistant Secretary’s; and
							(ii)in
			 subparagraph (B)(ii) by striking Director and inserting
			 Assistant Secretary; and
						(4)in subsection
			 (f)(2) (as redesignated by paragraph (3) of this section) by striking
			 Director of the Transportation Security Administration and
			 inserting Assistant Secretary of Homeland Security (Transportation
			 Security Administration).
				104.Deadlines and
			 effective dates
				(a)Designation of
			 security sensitive materialsNot later than 6 months after the
			 date of enactment of this Act, the Secretary of Homeland Security shall
			 promulgate regulations establishing the list of security sensitive materials
			 under section 2101 of the Homeland Security Act of 2002 (as added by this
			 Act).
				(b)Issuance of
			 transportation security cardsNot later than 18 months after
			 enactment of this Act, the Secretary shall begin issuance of transportation
			 security cards under section 70105 of title 46, United States Code, to
			 individuals who seek to operate a motor vehicle in commerce while transporting
			 security sensitive materials.
				(c)Effective date
			 of prohibitionsThe prohibitions contained in sections 2102 and
			 2108 of the Homeland Security Act of 2002 (as added by this Act) shall take
			 effect on the date that is 3 years after the date of enactment of this
			 Act.
				(d)Effective date
			 of section 103 amendmentsThe
			 amendments made by section 103 of this Act shall take effect on the date that
			 is 3 years after the date of enactment of this Act.
				IIMiscellaneous
			 Provisions
			201.Task force on
			 highway security
				(a)EstablishmentThe
			 Secretary of Homeland Security shall establish a task force to assess security
			 risks to motor vehicles transporting security sensitive material, including the
			 vulnerabilities of such motor vehicles to hijacking, en route sabotage, theft,
			 and insider threats.
				(b)MembershipThe task force shall be composed of
			 representatives of the Department of Homeland Security, the Department of
			 Transportation, appropriate industries, including employee organizations, and
			 other appropriate entities.
				(c)ReportNot
			 later than 180 days after the date of enactment of this Act, the task force
			 shall transmit to the Secretary and Congress a report containing the results of
			 the assessment, including proposed solutions for any vulnerabilities
			 identified.
				202.Task force on
			 disqualifying crimes
				(a)EstablishmentThe Secretary of Homeland Security shall
			 establish a task force to review the lists of crimes that disqualify
			 individuals from certain transportation-related employment under current
			 regulations of the Transportation Security Administration and assess whether
			 such lists of crimes are accurate indicators of a terrorism security
			 risk.
				(b)MembershipThe task force shall be composed of
			 representatives of appropriate industries, including representatives of
			 employee organizations, Federal agencies, and other appropriate
			 entities.
				(c)ReportNot later than 180 days after the date of
			 enactment of this Act, the task force shall transmit to the Secretary and
			 Congress a report containing the results of the review, including
			 recommendations for a common list of disqualifying crimes and the rationale for
			 the inclusion of each crime on the list.
				
